Case 1:19-cv-00094-RLY-DLP Document 1 Filed 01/10/19 Page 1 of 5 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA

FLORENCE GOSSER,                                          §
                                                          §
                Plaintiff,                                §
                                                          §
        v.                                                §    No. 1:19-cv-00094
                                                          §
CAPITAL ONE BANK (USA), N.A.,                             §
                                                          §
                Defendant.                                §

                                           COMPLAINT

        NOW COMES Plaintiff, FLORENCE GOSSER (“Plaintiff”), by her attorneys, and

hereby alleges the following against CAPITAL ONE BANK (USA), N.A. (“Defendant”):

                                        Nature of the Action

        1.      Plaintiff’s Complaint arises under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq. and for invasion of privacy by intrusion upon seclusion

                                       Jurisdiction and Venue

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1367, and 47 U.S.C. § 227.

        3.      28 U.S.C. § 1367 grants this Court supplemental jurisdiction over the claims

arising under state law and common law.

        4.      Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as the conduct giving rise to

this action occurred in this district, as Plaintiff resides in this district and Defendant transacts

business in this district.

                                                Parties

        5.      Plaintiff is a natural person residing in Trafalgar, Indiana.

        6.      Defendant is a business entity with headquarters located in McLean, Virginia.
Case 1:19-cv-00094-RLY-DLP Document 1 Filed 01/10/19 Page 2 of 5 PageID #: 2



       7.      Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                         Factual Allegations

       8.      Defendant has been placing calls to telephone number (317) 509-47XX.

       9.      Telephone number (317) 509-47XX has been assigned to Plaintiff’s cellular

telephone.

       10.     These telephone calls are not for emergency purposes.

       11.     These telephone calls were in connection with an alleged credit card debt.

       12.     The alleged debt arises from transactions which were used primarily for personal,

family, and/or household purposes.

       13.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of these calls, and based on Defendant’s representations to Plaintiff,

Defendant used an automatic telephone dialing system to call Plaintiff’s cell phone.

       14.     On or about June 19, 2018, Plaintiff spoke with one of Defendant’s employees.

       15.     Plaintiff instructed Defendant’s employee to stop calling her cell phone.

       16.     Defendant continued to use an automatic telephone dialing system to call

Plaintiff’s cell phone after June 19, 2018.

       17.     Plaintiff estimates that between June 20, 2018, and December 12, 2018,

Defendant called her cell phone at least 182 times.

       18.     Defendant did not have Plaintiff’s express consent to use an automatic telephone

dialing system to place these calls.

       19.     Defendant knew that it did not have Plaintiff’s express consent to use an

automatic telephone dialing system to place these calls.




                                                  2
Case 1:19-cv-00094-RLY-DLP Document 1 Filed 01/10/19 Page 3 of 5 PageID #: 3



       20.       Defendant intended to use an automatic telephone dialing system to place these

calls and did so voluntarily, knowingly, and willfully.

       21.       Respondent’s blatant disregard for Claimant’s instruction and repeated calls

constitute harassment.

       22.       Plaintiff felt annoyed and harassed by Defendant’s calls.

                                            COUNT I
                   Defendant Violated the Telephone Consumer Protections Act

       23.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       24.       Defendant’s actions alleged supra constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).

       25. Defendant’s actions alleged supra constitute numerous and multiple knowing and/or

willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory damages for

each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

Defendant willfully used an automatic telephone dialing system to call Plaintiff’s cell phone.

                                               Court II
                          Invasion of Privacy for Intrusion Upon Seclusion

       26.       Plaintiff re-alleges each of the foregoing as fully set forth herein.

       27.       Plaintiff had a reasonable expectation of privacy in her solitude seclusion, private

concerns and affairs.

       28.       Defendant, and/or its agents, negligently and/or intentionally interfered,

physically or otherwise, with the solitude, seclusion and private concerns of Plaintiff by




                                                    3
Case 1:19-cv-00094-RLY-DLP Document 1 Filed 01/10/19 Page 4 of 5 PageID #: 4



repeatedly and unlawfully calling Plaintiff's cellular telephone, and by continuing to call Plaintiff

after she clearly asked Defendant to stop.

       29.     The conduct of Defendant, and/or its agents, in engaging in the above-described

illegal collection conduct against Plaintiff, resulted in multiple intrusions and invasions of

privacy, which occurred in a way that would be highly offensive to a reasonable person in that

position.

                                           Prayer for Relief

       WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for the

following:

       30.     Statutory damages of $500.00 for each and every violation of the TCPA pursuant

               to 47 U.S.C. § (b)(3)(B);

       31.     Statutory damages of $1500.00 for each and every knowing and/or willful

               violation of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. §

               (b)(3)(C);

       32.     All actual, compensatory, punitive, and other damages to which Plaintiff is

               entitled;

       33.     Award reasonable attorneys’ fees, litigation expenses and costs; and

       34.     Any other relief that this Honorable Court deems appropriate.




                                                   4
Case 1:19-cv-00094-RLY-DLP Document 1 Filed 01/10/19 Page 5 of 5 PageID #: 5



                                         Respectfully submitted,

Dated: January 10, 2019
                                         Adam T. Hill
                                         KROHN & MOSS, LTD.
                                         10 N. Dearborn St., 3rd Fl.
                                         Chicago, Illinois 60602
                                         Telephone: 312-578-9428
                                         Telefax: 866-861-1390
                                         ahill@consumerlawcenter.com
                                         Attorneys for Plaintiff




                                     5
